Citation Nr: 0410263	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The RO granted entitlement to service connection for PTSD 
and assigned a 70 percent rating effective February 15, 2001.

The matter was previously before the Board in March 2003.  At that 
time, the Board undertook additional development pursuant to 
authority granted under 38 C.F.R. § 19.9(a)(2) (2002).  However, 
on May 1, 2003, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

Therefore, based on the decision in DAV, the Board remanded the 
veteran's claim in an October 2003 decision, so that the RO could 
review the record in light of the additional evidence gathered 
pursuant to Board development.  A supplemental statement of the 
case (SSOC) was issued by the RO in January 2004.  The veteran's 
claim has been returned to the Board and now is ready for 
appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.

2.  The competent and probative evidence of record establishes 
that the veteran's PTSD has resulted in total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issue of entitlement to an initial evaluation in 
excess of 70 percent for PTSD has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant of the 
benefit sought on appeal.  




Therefore, any outstanding development not already conducted by VA 
is without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.


Procedural Background

Service connection for PTSD was originally awarded by the RO in a 
May 2001 rating decision.  The RO awarded a 70 percent evaluation 
effective February 15, 2001.  The veteran disagreed with the 
initial rating and initiated the instant appeal. 

As the veteran is appealing the original assignment of the 70 
percent evaluation following an award of service connection for 
PTSD, the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).


Criteria

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2003).

The percentage ratings contained in the Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history of 
the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.

Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.  

The CAVC has held that a claimant may not be compensated twice for 
the same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The 
CAVC has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).



Psychiatric Disability

The service-connected PTSD is currently rated as 70 percent 
disabling under diagnostic code 9411, 38 C.F.R. § 4.130.  

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  Id.  

The evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms provided in 
that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth edition 
(DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment equivalent 
to what would be caused by the symptoms listed in that diagnostic 
code, the appropriate, equivalent rating will be assigned.  Id.  
Under the revised criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126.

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [citing American 
Psychiatric Association, Diagnostic And Statistical Manual For 
Mental Disorders 32 (4th ed. 1994)] (DSM-IV)].  



GAF scores ranging between 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  




To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2003).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3.

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the Secretary shall give the benefit of the doubt in 
resolving each such issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not been 
substantially altered by the VCAA.


Analysis

The RO has assigned a 70 percent evaluation for PTSD.  The veteran 
has asserted that a higher initial rating should be assigned due 
to the severity of his symptoms.  

The Board has reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to: contentions of the 
veteran; reports of VA examination dated in January 1989, May 
2001, and June 2002; a private Psychological Evaluation dated in 
January 2001; records from previous employers; lay statements; VA 
outpatient treatment records dated between 2001 and 2003; and an 
October 2002 letter from Dr. GEJ.  

Considering the evidence of record, summarized in pertinent part 
below, and in light of the applicable laws and regulations, the 
veteran's PTSD symptomatology more closely approximates the 
criteria for a 100 percent disability rating.  In this regard, in 
a January 2001 private Psychological Evaluation, the veteran 
described panic symptoms associated with nightmares and mild 
compulsive behavior.  He was diagnosed with PTSD, major 
depression, and personality disorder, not otherwise specified with 
paranoid, borderline and schizoid features.  He was assigned a GAF 
score of 41, which according to the DSM-IV, was indicative of 
serious symptoms.  The veteran's prognosis was found to be guarded 
to poor for social and occupational adaptation in the future.

In a May 2001 VA Psychological Evaluation, the veteran was 
assigned a GAF of 33, which the examiner indicated represented a 
major impairment in work and family relations.  

An additional VA examination was conducted in May 2001.  At that 
time, it was noted that the veteran reported going into a field 
with a loaded gun with the intent to shoot himself.  He was 
diagnosed with PTSD, major depressive disorder, and personality 
disorder, not otherwise specified.  The veteran's PTSD was 
assigned a GAF of 40, reflecting major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  

VA outpatient treatment records dated in March 2002 indicated the 
veteran had felt suicidal the previous day.  Thankfully, he 
reported that he stopped himself due to learning the technique of 
"positive thinking" from his PTSD group.  He was assigned a GAF 
score of 45 indicating the presence of serious symptoms.  

Additional outpatient treatment records dated in 2002 show the 
veteran complained of depression and anxiety. A statement from his 
previous employer indicated that he veteran had been employed with 
him for a period of 18 years.  He did indicate that he had to let 
the veteran go 5 times during that period  because he did not get 
along with any of his fellow employees due to anger problems.

Upon VA examination in June 2002, the veteran indicated that he 
was not currently working.  He reported feelings of anxiety, 
depression, hyperstartle response, isolation, nightmares, and 
sleeplessness.  He was assigned a GAF of 50.  The examiner opined 
that he displayed moderately severe symptoms of PTSD, which led to 
a diminished and difficult occupational life.

While a Request for Employment Information from Wasatch 
Constructors indicated the veteran was let go due to a lack of 
work, a separation notice from AMES Construction revealed he was 
discharged because he did not demonstrate the required skills and 
performed careless and inadequate work.  A lay statement from a 
co-worker notes that he was hard to work with due to his anger 
outbursts.  The co-worker further indicated that he was afraid to 
work with him because of his abuse of equipment.  

A lay statement from the veteran's ex-wife indicated that they had 
a difficult marriage and that he no longer had a relationship with 
his children.  She also relayed incidents of his aggressive 
behavior and physical altercations.

The veteran's sister, a registered nurse, indicated that his 
behavior changed since his discharge from service.  She explained 
that he had become angry and explosive.  She also stated that he 
was unable to maintain social and occupational relationships.

VA outpatient treatment records dated in late 2002 and 2003 have 
been associated with the claims folder, to include those submitted 
by the veteran and received by the Board in April 2004.  These 
records reveal that in October 2002, he tried to commit suicide by 
locking himself in a running car in his garage.  In November 2002, 
he was assigned a GAF score of 35 and possibly lower in the words 
of the examiner.  This score indicated that his behavior was 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  In January 2003, he reported daily thoughts 
of suicide.  In May 2003, he again related having suicidal 
thoughts.  

In December 2003, the veteran was assigned a GAF score of 30, 
which was again indicative of behavior considerably influenced by 
delusions or hallucinations or serious impairment in communication 
or judgment or inability to function in almost all areas.

An October 2002 statement from Dr. GEJ noted that the veteran 
suffered from a lot of anger and rage, as well as hypervigilance, 
flashbacks, and nightmares.  Dr. GEJ noted the veteran's suicide 
attempts.  He concluded that he could not hold employment, had no 
social relationships, and that his symptoms had reached a point of 
gross repudiation of reality with disturbed thought and behavioral 
processes.

It is clear from the record, that the veteran's PTSD has resulted 
in social impairment as evidenced by his lack of relationships 
with his family or friends.  It is also evident that PTSD has 
prevented him from engaging in substantial employment.  Further, 
the Board finds that he is in persistent danger of hurting himself 
or others.  

While the Board notes that there is a co-morbid diagnosis of major 
depression, it is evident from the record that the veteran sought 
group therapy for his PTSD and the majority of the treatment notes 
were in reference to PTSD.  Further, upon VA examination in May 
2001, the examiner assigned a separate GAF to PTSD and thus, allow 
the Board to assess the severity thereof.


Therefore, affording the veteran the benefit of the doubt, a 100 
rating for PTSD is warranted from the original grant of service 
connection to the present.  There is no basis for assignment of 
"staged" ratings.  See Fenderson, supra.  In light of the 
assignment of a 100 percent evaluation, there is no need to 
determine whether an extraschedular evaluation is warranted.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to controlling regulations affecting the payment 
of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



